Harshbarger, Chief Justice,

Concurring:

I concur in the Court’s judgment, but for reasons that I believe to reflect basic West Virginia constitutional law.
A governor’s authority to reduce statewide educational budgets in anticipation of a general revenue deficit for any current year, is governed by our Constitution, the written dictate of our people in their most majoritarian sense. We ratified a constitution that defines powers and limits our state government branches. W. Va. Const, art. I, §2. Any departure from those provisions, whether “under the plea of necessity, or any other plea, is subversive to good government, and tends to anarchy and despotism.” W.Va. Const, art. I, §3. Our Bill of Rights recognizes that “[f]ree government and the blessings of liberty can be preserved to any people only by a ... frequent recurrence to fundamental principles.” W. Va. Const, art. III, §20.
One such fundamental principle is the primacy of the Constitution itself, and the separation of powers it effects. W. Va. Const, art. V, §1; art. VII, §5, art. VIII, §1; art. X, §5. Accord Marbury v. Madison, 1 Cr. (5 V.S.) 137 (1803); Train v. City of New York, 420 U.S. 35, 95 S.Ct. 839, 43 L.Ed.2d 1 (1975). Every elected or appointed official is constitutionally required to swear or affirm his support of and adherence to its terms and conditions. W. Va. Const, art. IV, §5. If it speaks to a matter, it is decisive.
In 1968, the people of West Virginia ratified a “Modern Budget Amendment”, W. Va. Const, art. VI, §51. It describes functions of governor and legislature in forming and enacting the State’s annual budget. We have recognized that the amendment is mandatory, and unambiguous. State ex rel. Bagley v. Blankenship, 161 W.Va. 630, 246 S.E.2d 99 (1978); State ex rel. Browning v. Blankenship, 154 W.Va. 253, 175 S.E.2d 172 (1970).
Subsection B(2) requires a governor to submit annually a budget plan that shows the “estimated surplus or deficit of revenues at the end of each fiscal year.” (Emphasis *88added.) The legislature is prohibited from passing a deficit budget for the next fiscal year. W. Va. Const, art. VI, §51 (B) (5); State ex rel. Bagley v. Blankenship, supra; State ex rel. Trent v. Sims, 138 W.Va. 244, 77 S.E.2d 122 (1953). These are constitutional recognitions that a deficit may occur during a fiscal year.
Art. X, §5,1 requires the legislature to levy taxes at its regular session to meet any deficiency in a preceding year’s revenues and to pay next year’s estimated expenses, another constitutional recognition that a deficit may occur in any given fiscal year.
Also, Art. X, §4,2 permits the State to contract debts to meet casual deficits in revenue. We defined “casual deficits” and legislative authority to preserve the financial integrity of the State if tax levies were not laid to cover known deficits in Dickinson v. Talbott, 114 W.Va. 1, 170 S.E. 425 (1933), Syllabus Points 1 and 2:
1. When a deficiency in the revenues of the state for any year has arisen, within the meaning of the second clause of section 5, article 10, Constitution of West Virginia, and the Legislature has not levied a tax for the encuing year for the purpose of meeting such deficiency, as contemplated by said clause of the Constitution, the right of the Legislature thereafter to provide for such indebt*89edness by the issuance of state bonds is not precluded by said clause.
2. When deficits have arisen in the revenue of the state because of failure of taxation to realize the estimated returns therefrom, such condition having come into existence without design and unexpectedly, such deficits are “casual” within the meaning of section 4, article 10, Constitution of West Virginia, and, under the provisions of said section, they may be funded by bonds for which provision is made by legislative enactment.
Thus, thrice has there been recognized the way to deal with budgetary deficits if unforeseen circumstances result in an actual revenue deficit during a fiscal year: the legislature is required to remedy the problem, not the Governor.
When a budget bill has been passed and signed by a governor, or vetoed and repassed by two-thirds of the members of each house, it shall become law. W. Va. Const, art. VI, §51(D) (11). Then the governor is required to spend according to its terms. Const, art. VII, §5; State ex rel. Miller v. Buchanan, 24 W.Va. 362 (1884).
Code, 5A-2-22, clearly permits a governor to reduce appropriations, and Governor Rockefeller rests his authority to reduce appropriations thereon; but if that statute conflicts with the Constitution, it must fail. Robertson v. Hatcher, 148 W. Va. 239, 135 S.E.2d 675 (1964); Kanawha County Public Library v. County Court, 143 W.Va. 385, 102 S.E.2d 712 (1958).
A governor has authority over expenditure of appropriated funds, but the legislature is solely responsible for the amount of appropriations. Board of Education of Wyoming County v. Board of Public Works, 144 W. Va. 593, 109 S.E.2d 552, 559, 560 (1959). See 81A C.J.S. States, §232; 63 Am. Jur. 2d Public Funds, §52. The solution depends on definitions of “appropriate” and “expend”. Here, I would disapprove Wyoming County Board of Education, supra. Judge Haymond recognized the governmental branches’ sepa*90rate powers, but defined a governor’s power to expend in a way that usurped that of the legislature to appropriate.3
Re revenues, the governor has authority to pay out money set apart for a particular purpose by the legislature. He cannot choose how much to expend, except, of course, as he may be unable to meet the legislative mandate, not because of lack of funds, but, for example, because of impossibility of performance of the task assigned him. If he had the authority to limit appropriations through limiting expenditures, he would unilaterally control the State’s purse, a chore constitutionally delegated to the legislature. A statute permitting a governor power to reduce appropriations, or to determine how much of an appropriation to spend, gives him authority beyond that constitutionally granted, and is invalid. Anything in Board of Education of Wyoming County v. Board of Public Works, supra, to the contrary should be overruled. As we stated in State ex rel. Bagley v. Blankenship, supra, Syllabus Point 8:
The clear mandate of the Constitution embodying the will of the people may not be ignored and violated by [any branch of the government] in order to avoid a deficit budget when the Constitution provides other ready means ...
Of course, no one could doubt that I am absolutely committed to the great principal that funds for education have higher constitutional protection than do those for any other governmental activity except, perhaps, the relatively miniscule costs of legislative and judicial operations.4 W. Va. Const, art. XII, §1; art. 10, §5, see footnote 1; Pauley v. Kelley, 162 W.Va. 672, 255 S.E.2d 859 (1979).
I find absolutely unacceptable any rationale that supposes filling public road potholes can be equated with maintaining eduational services at their highest levels. Roads will be repaired, will fall into disrepair, and will be *91rerepaired, from now to eternity; but our state has only one prime opportunity to affect a child-citizen’s future, and that is when the child passes through the education process. If he or she comes back for “repair”, he or she will more than likely be in our bailiwick.
I am authorized to state that Justice McGraw joins me in this concurring opinion.

 West Virginia Const, art. X, §5:
“The power of taxation of the legislature shall extend to provisions for the payment of the state debt, and interest thereon, the support of free schools, and the payment of the annual estimated expenses of the State; but whenever any deficiency in the revenue shall exist in any year, it shall, at the regular session thereof held next after the deficiency occurs, levy a tax for the ensuing year, sufficient with the other sources of income, to meet such deficiency, as well as the estimated expenses of such year.” (Emphasis added.)


 West Virginia Const, art. X, §4:
“No debt shall be contracted by this State, except to meet casual deficits in the revenue, to redeem a previous liability of the State, to suppress insurrection, repel invasion or defend the state in time of war; but the payment of any liability other than that for the ordinary expenses of the State, shall be equally distributed over a period of at least twenty years.”


 “Appropriate” means “to set apart for or assign to a particular purpose or use in exclusion of all others”. “Expend” means “to pay out”, “spend”, “to consume by use”. Webster’s Third New International Dictionary (1976).


 For example, .73 percent and 1.41 percent of the 1981 State budget were allocated for legislative and judicial costs, respectively.